Mugglin, J.
Appeal from an order of the County Court of Broome County (Mathews, J.), entered June 28, 2000, which confirmed a prior order of the court granting Peter P. Charnetsky’s application for enhanced assigned counsel fees.
The issues presented herein are identical to those presented in People v Herring (279 AD2d 765 [decided herewith]), which controls the resolution of this case.
Mercure, J. P., Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, with costs.